Citation Nr: 1113286	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as low back condition), to include as secondary to service-connected left ankle fracture.

2.  Entitlement to service connection for coronary artery disease, myocardial infarction, status post stent/angioplasty (claimed as heart attack), to include as due to herbicide exposure and to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for history of asthmatic bronchitis (claimed as respiratory problems), to include as due to herbicide exposure.

4.  Entitlement to service connection for median neuropathy of the left wrist (claimed as carpal tunnel syndrome), to include as secondary to service-connected left thumb fracture.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1973.  Service in the Republic of Vietnam is indicated by the record.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2006 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) and a December 2006 rating decision of the Louisville, Kentucky VA RO.  Original jurisdiction now resides at the Louisville RO.
   
The Veteran was scheduled to appear at the Louisville RO to have a personal hearing before a Veterans Law Judge.  However, in November 2008 the Veteran, through his representative, withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010).

The issues of entitlement to service connection for a lumbar spine disability, for asthmatic bronchitis and for coronary artery disease, myocardial infarction, status post stent/angioplasty are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  



FINDING OF FACT

The competent and probative evidence of record does not show that the Veteran's currently diagnosed median neuropathy of the left wrist is related to either his military service or his service-connected left thumb fracture. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for median neuropathy of the left wrist, to include as secondary to a service-connected left thumb fracture, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for median neuropathy of the left wrist, to include as secondary to service-connected left thumb fracture.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in August 2006 and via a May 2007 statement of the case.  Although the Veteran did not receive complete notification as required by the VCAA prior to the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim in July 2007, October 2007, and October 2008 supplemental statements of the case (SSOC's).  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in September 2008.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical condition, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claim for median neuropathy of the left wrist on a direct basis.  Under 38 C.F.R. § 3.159(c)(4) (2010), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for median neuropathy of the left wrist.  See 38 U.S.C.A.            § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered an event, injury, or disease, in service resulting in his median neuropathy of the left wrist.  As set forth below, the Board has found that to the extent the Veteran contends that he sustained median neuropathy of the left wrist during active service, his contention is inherently contradictory, unreliable and not credible, providing evidence against his own claim.  Facially, the Veteran's available service records do not reflect any complaint of or treatment for median neuropathy of the left wrist.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of median neuropathy of the left wrist, but the Veteran's unreliable and contradictory contention could not lead to any probative evidence by any examiner supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  As set out below, the service treatment records are silent as to complaints of, diagnosis of or treatment for problems with the Veteran's left wrist.  Any VA examination which attempts to provide an opinion as to the etiology of the disorder with regard to direct service connection, by its nature, would be based on the Veteran's allegations of an in-service injury and continuity of symptomatology which, as set out below are not credible.  A VA examination based on an inaccurate factual background would not result in probative evidence.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, a VA examination and opinion as to whether service connection is warranted on a direct basis for the left wrist disorder is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran's claimed in-service disease or injury pertaining to median neuropathy of the left wrist occurred.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  As indicated above, he withdrew his request for a hearing.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for coronary artery disease, myocardial infarction, status post stent/angioplasty, to include as due to herbicide exposure and to include as secondary to service-connected PTSD; and entitlement to service connection for median neuropathy of the left wrist, to include as secondary to service-connected left thumb fracture.

Service connection criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection for Median Neuropathy of the Left Wrist

The Board notes that the Veteran has specifically asserted that his median neuropathy of the left wrist is a result of his service-connected left thumb fracture, as opposed to his active duty service.  See, e.g., VA Form 9 Appeal, May 2007.  He indicated during an August 2007 VA joints examination that the onset of the medial neuropathy of the left wrist was five to six years ago, and also stated during the September 2008 VA examination that the onset was in 2006.  He has not claimed that his median neuropathy of the left wrist was associated with exposure to herbicides during military service.   

The Board notes, however, that the RO adjudicated the Veteran's claim on both a direct and secondary basis, although the RO did not consider service connection as due to herbicide exposure.  See the RO's May 2007 (SOC).  Therefore, the Board will only focus on the Veteran's contention that his median neuropathy of the left wrist is directly related to his time spent on active duty and his service-connected left thumb fracture, as doing so does not prejudice the Veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  In any event, although certain diseases may be presumed to be related to exposure to herbicides under 38 C.F.R. § 3.309(e) (2010), median neuropathy is not one of the listed diseases.  Moreover, as will be discussed below, the competent and probative evidence shows that the Veteran's median neuropathy of the left wrist is not related to his military service.

As detailed above, in order to establish direct service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson and Wallin, both supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of median neuropathy of the left wrist.  See, e.g., a VA treatment record dated in April 2006.  Accordingly, element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that he sustained median neuropathy of the left wrist during service, the competent and probative evidence of record does not indicate such.  Notably, he indicated during an August 2007 VA joints examination that the onset of the medial neuropathy of the left wrist was five to six years prior, and also stated during the September 2008 VA examination that the onset was in 2006.  The Veteran has not alleged that he had had continuity of symptomatology of left wrist problems from the time of his active duty service to the present.  Moreover, the Veteran's medical history indicates no suggestion of treatment for median neuropathy of the left wrist in-service or for decades after his discharge from service in September 1973.  The earliest document showing a history by the Veteran of a complaint of or receiving treatment for median neuropathy of the left wrist dating back to service is in April 2006.  See a VA treatment record dated in April 2006.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  

Accordingly, to the extent that the Veteran contends that he sustained median neuropathy of the left wrist during service, his contention is at odds with the remainder of the record, which is devoid of any indication that any injury or disease occurred during service or for at least three decades thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Board adds that the record does not reflect medical evidence showing any manifestations of a disease of the nervous system during the one-year presumptive period after separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  On the contrary, the first documented complaint or diagnosis of median neuropathy of the left wrist was in 2006, over three decades after the Veteran's September 1973 release from active duty.  See a VA treatment record dated in April 2006.  Service connection is not warranted on a presumptive basis.  

In short, there is no objective indication of an in-service disease or injury of median neuropathy of the left wrist.  Hickson element (2) is therefore not met, and the Veteran's direct service connection claim fails on this basis.  

Wallin element (2) has been met; the Veteran is service-connected for a left thumb fracture.

For the sake of completeness, the Board will discuss Hickson element (3), medical nexus between the Veteran's current median neuropathy of the left wrist disability and his military service.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed median neuropathy of the left wrist and his military service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

With respect to Wallin element (3), medical nexus between the Veteran's current median neuropathy of the left wrist and his service-connected left thumb fracture, the Veteran was afforded a VA medical examination for his median neuropathy of the left wrist in September 2008.  The examiner considered the Veteran's report of the onset of his neuropathy and poor response to medical treatment.  Despite the Veteran's report of his median neuropathy of the left wrist and symptomatology, the VA examiner concluded that the Veteran's median neuropathy of the left wrist "is less likely as not (less than 50/50 probability) caused by or a result of left thumb fracture."  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.  He further reported that a review of the Veteran's service treatment records showed no evidence that any treatment of the left thumb was extensive to the point of involving the metacarpal bones, carpal bones, or wrist.  Moreover, although the thumb has been painful on physical examination, the examiner found no evidence that the movement in the left wrist, or any of the digits puts undue stress on the movement in or around the carpal tunnel.  The examiner therefore concluded that there is no documentation or medical examination supporting evidence that the left thumb fracture caused or aggravated the carpal tunnel syndrome.  

The September 2008 VA examination report is based upon a thorough review of the record, thorough examination of the Veteran, and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board finds the examination report constitutes credible, probative evidence which weighs against the Veteran's claim.  

There is no competent medical opinion of record to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain in his wrist), has presented no medical evidence of a nexus between his median neuropathy of the left wrist and either his military service or service-connected left thumb fracture.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to either his military service or service-connected left thumb fracture.  That is, the Veteran is not competent to opine on matters such as the etiology of his current median neuropathy.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his median neuropathy of the left wrist and military service or left thumb fracture to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.  No probative value is attached to them.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the RO, in adjudicating the Veteran's median neuropathy claim as secondary to his service-connected left thumb fracture, also appeared to consider whether the Veteran has had median neuropathy of the left wrist continually since service.  Therefore, the Board has also considered whether the Veteran has had median neuropathy of the left wrist continually since service.  Cf. Bernard, supra.  However, the first postservice evidence of complaint of, or treatment for, median neuropathy of the left wrist is dated in April 2006.  See a VA treatment record dated in April 2006.  This was more than thirty years after the Veteran left active duty service in September 1973.  

While the Veteran is competent to report median neuropathy of the left wrist over the years since service, the Board notes that median neuropathy of the left wrist was not reported at the time of his service discharge.  Moreover, the Veteran indicated during the August 2007 VA joints examination that the onset of the medial neuropathy of the left wrist was five to six years ago, and also stated during the September 2008 VA examination that the onset was in 2006.  Further, there is no competent medical evidence that the Veteran complained of or was treated for median neuropathy of the left wrist for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the objective findings noted above and prior inconsistent statements from the Veteran giving an onset of the disability well after his discharge from active service.  Therefore, continuity of symptomatology since service is not demonstrated. 

Accordingly, element (3), medical nexus, is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for median neuropathy of the left wrist, to include as secondary to service-connected left thumb fracture.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for median neuropathy of the left wrist (claimed as carpal tunnel syndrome), to include as secondary to service-connected left thumb fracture is denied.


REMAND

Service connection for a Lumbar Spine Disability

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim of entitlement to service connection for a low back disability must be remanded for further evidentiary development.

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran was afforded a VA examination in September 2008.  However, the Board finds that the opinion rendered is inadequate.  In so finding, the Board notes that the September 2008 examiner conducted an interview of the Veteran and reviewed the claims file, although it does not appear that a complete physical examination of the lumbar spine was conducted.  After considering the foregoing, the examiner stated that he could not resolve the issue of whether the Veteran's lumbar spine disability was caused by or aggravated by the service-connected left ankle fracture without resort to speculation. Thereafter, the examiner noted that a review of the Veteran's claims folder documented evidence of chronic low back pain with surgeries, injections, and medications as treatment.  He further noted the Veteran's history of being overweight and evidence of osteopenia on x-rays in the record, which would therefore be conjecture to document that the Veteran's ankle fracture might have caused a fall that was severe enough that it might have caused a significant reinjury to the low back.  Finally, he reported that there are too many events in doing activities of daily living that would be just as onerous to cause an injury aggravating the low back.  

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based his conclusion that an opinion would be speculative.  The Board observes that the examiner noted that the Veteran has a history of chronic low back pain with medical treatment.  Moreover, he indicated that there are too many events in doing activities of daily living that would be as onerous to cause an injury aggravating the low back as a fall caused by the left ankle fracture.  It is uncertain whether the examiner was attempting to indicate that the Veteran's lumbar spine disability was caused or aggravated by activities of daily living which did not involve his service-connected left ankle fracture.  Further, the examiner failed to state whether the Veteran's lumbar spine disability was related to his military service, to include the Veteran's reported injury to his back during service in Vietnam when he fell off a tank.  Finally, it is uncertain whether additional research or consultation would allow for a nonspeculative opinion. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the above stated reasons, and in light of the Court's recent holding in Jones regarding the use by examiners of terminology indicating that an opinion cannot be provided without resort to speculation, the Board finds that the September 2008 opinion is inadequate as regards the claim.

Service connection for Coronary Artery Disease, Myocardial Infarction, Status post Stent/Angioplasty

The Veteran is claiming entitlement to service connection for coronary artery disease.  VA regulations provide that certain disorders, including ischemic heart disease, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (effective before and after August 31, 2010).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes is defined as including myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary spasm, and coronary bypass surgery, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or  stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The Veteran's service in Vietnam is documented in the service treatment records.  

The Board notes that the presumptive service connection provisions reported above are rebuttable.  In the current case, there is competent medical evidence of record in the form of the report of a September 2008 VA examination which attributes the Veteran's coronary artery disease to his history of hyperlipidemia, smoking, obesity, and past alcohol use.  Significantly, the Board notes the examiner who conducted the September 2008 VA examination did not address the question of whether the coronary artery disease was secondary to exposure to herbicides.  The examiner only opined that the disorder was not due to the service-connected PTSD.  The examination report is entirely silent as to herbicides and the possible effect they might have on the coronary artery disease.  The failure of the VA examination to address the possible etiology of the coronary artery disease based on herbicide exposure requires a remand.  Based on the above, the Board finds that a VA examination is required in order to obtain an opinion as to whether the Veteran's coronary artery disease is due to herbicide exposure as opposed to the other causes noted in the September 2008 VA examination. 

Service connection for Asthmatic Bronchitis

In order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to the first element-current disability, the medical evidence of record documents diagnoses of upper respiratory infection and bronchitis.  See a private treatment record from Twin Lakes Regional Medical Center dated in September 2004; see also a VA treatment record dated in April 2006.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, the Board notes that the Veteran's service treatment records dated in January 1972 note treatment for and diagnosis of upper respiratory infection.  Additionally, a September 1972 record documents treatment for chest pain, sore throat, and sinus drainage.  Upon examination, the service treatment physician noted that the Veteran's throat was slightly red and that he was slightly congested.  The Veteran was prescribed medication for treatment.  However, the remainder of the Veteran's service treatment records, to include the August 1973 separation examination is absent any evidence of a respiratory disorder.  The first competent evidence of a respiratory disorder is dated in December 1995, more than twenty years after the Veteran's discharge from active duty.  

The lack of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for this disability if the competent evidence shows that the disability is related to an in-service event such as the Veteran's claimed in-service herbicide exposure.  In this regard, service personnel records confirm the Veteran's service in the Republic of Vietnam between November 1970 and June 1971.  Furthermore, the Board presumes that the Veteran was exposed to herbicides during his service in Vietnam.  

According to 38 C.F.R. § 3.309(e) (2010), certain diseases may be presumed to be related to exposure to herbicides; asthmatic bronchitis, sinusitis, and allergic rhinitis are not among the listed diseases.  Although respiratory cancer is one of the listed diseases, the Board notes that the evidence of record is pertinently absent any complaint of, treatment for, or diagnosis of a respiratory cancer.  Therefore, the Veteran's respiratory disorder may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With respect to element (3), medical nexus, the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's asthmatic bronchitis, or any other respiratory disorder, and his military service.  In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining whether the Veteran's asthmatic bronchitis, or any other respiratory disorder, is related to his military service, to include herbicide exposure.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited a respiratory disorder during the pendency of this appeal that had resolved.  In the event that the VA examination does not show a current respiratory disorder, the type of scenario addressed under McClain must be addressed on examination as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for examinations in order to determine the relationship, if any, between any current lumbar spine disability, and his active military service or service connected left ankle disability, as well as the relationship, if any, between the Veteran's current bronchitis and upper respiratory infection, or any other respiratory disorder, and his military service, to include herbicide exposure.  The claims folder must be made available to the examiner in conjunction with the examinations.  

The examiner should provide an opinion, with supporting rationale, as to as to the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is related to his active military service, to include inservice motor vehicle accident with back injury or was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected left ankle disability;

If the examiner finds that the lumbar spine disability is aggravated by the service-connected left ankle disability, then he/she should quantify the degree of aggravation;

b)  Identify any respiratory disorder that is currently manifested or otherwise indicated by the claims folder;

c)  For each respiratory disorder identified, proffer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's respiratory disorder is etiologically related to his active military service, to include in-service treatment for sinus congestion and upper respiratory infection as well as herbicide exposure.  

The examiner should indicate in his/her report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The report of the examinations should be associated with the Veteran's VA claims folder.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Return the claims file to the examiner who conducted the September 2008 VA examination and request that he provide an addendum to the examination report.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's coronary artery disease was etiologically linked to his exposure to herbicides.  The examiner is requested to review the scientific evidence pertaining to herbicides produced by the National Academy of Sciences in connection with the opinion and appropriate citations to the medical evidence should be made to support any opinions rendered.  If the examiner determines that he cannot provided the requested opinions without an physical examination of the Veteran, this should be scheduled.  A complete rationale for any opinion expressed shall be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The report of the examinations should be associated with the Veteran's VA claims folder.
   
   Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 
   
   If the examiner who conducted the September 2008 VA examination is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he/she answer the questions set out above.  If this examiner determines that he/she cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

3.  After the above is complete, readjudicate the Veteran's claims.  If the any claim for which an appeal is perfected remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


